UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) David J. Schulte, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2009 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Copano Energy, L.L.C. 5/14/2009 217202100 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect James. G. Crump, Ernie L. Danner, John R. Eckel, Jr., Scott A. Griffiths, Michael L. Johnson, T. William Porter and William L. Thacker as directors to serve until the 2010 Annual Meeting of Unitholders. Issuer For For 2.Approval of an amendment to the Amended and Restated Long-Term Incentive Plan. Issuer For For 3.Ratification of Deloitte and Touche LLP as independent registered public accounting firm for 2009. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE NORTH AMERICAN ENERGY CORPORATION Date: August 14, 2009 By: /s/ David J. Schulte David J. Schulte Chief Executive Officer
